DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/21 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2,5-8,10-11,13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
              In claim 1, line 7, “virtual data a” should be –virtual data set has a--.

              In claim 5, line 3, “the artificial tooth of claim 1” should be –the tooth unit of claim 1, wherein the artificial tooth is--.
              In claim 5, lines 5 and 6, and claim 11, lines 13 and 14, it is unclear as to how the cavity can have more than one “edge”.
             In claim 11, line 15, it is unclear as to which “undercuts” are being referred to.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

              Claims 1,2 are rejected under 35 U.S.C. 103 as being unpatentable over Morales et al 20160095677.

With regard to claim 1, Morales et aI disclose a tooth unit comprising an artificial tooth 30 (see fig.3) for insertion into a denture base 62 (see fig. 6a) and a virtual data set 509 of the tooth. The artificial tooth 30 has an outer part that is visible and an inner part that is arranged and embedded inside the denture base 62 when in an inserted state. The virtual data set 509 corresponds to the outer geometry of the tooth (see paragraph 50) and has a virtual gingiva line 35 at a transition from the outer part to the inner part of the artificial tooth 30. Note that the virtual gingiva line that is shown in figure 3, is still visible when the teeth are embedded, see figures 9 and 10 which discloses the virtual teeth embedded in a virtual base with the gingiva line still visible.  Note that the virtual gingiva line 35 is arranged in a region that is free of undercuts (cutouts that leave an overhanging portion).
           Since Morales et al do not disclose that the inner part of the tooth 30 has any undercuts, therefore, the tooth appears to be free of undercuts in a direction of insertion of the tooth. It also appears that the inner part (part below the gingiva line) of the tooth is non-symmetric. See fig. 3. A final denture basic body is produced with cavities that correspond to the virtual base and the virtual gingiva line. See figure 16.
            With further regard to claim 1, Morales et aI do not disclose the inner part of the tooth to have a minimum outer radius of at least 0.6 mm.
             It would have been obvious to one skilled in the art to form an artificial tooth of the tooth unit of Morales et aI, with a minimum outer radius of at least 0.6mm, or any desired outer radius, depending upon the tooth size required for a particular patient.

            With regard to claim 2, the virtual gingiva line 35 is arranged depending upon desired appearance of the tooth. See paragraph 58.


Claims 5-8,10-11,13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Morales et al 20160095677 in view of Fisker et al 20150111177 (previously cited).
               With regard to claims 5,11,17,18 Morales et al disclose the tooth unit as recited in claim 1, and method for producing a denture base, and also discloses a denture base having cavities in which the teeth are inserted.  See figures 9 and 10.  Note that the cavities are free of undercuts.  Morales et al do not disclose the virtual gingiva line to overlap the edge of the cavity of the denture base in which it is inserted.  
                Fisker et al disclose a similar tooth unit and method, in which a virtual gingiva line 224 overlaps the edge of the cavity in the denture base 227 in which it is inserted.  See figure 4 which clearly shows the virtual gingiva line 224 overlapping the edge of the cavity, as well as extending at least part into the inner (lower) portion and part into the outer (upper) portion of the tooth 220.
                It would have been obvious to one skilled in the art to form the virtual gingiva line of Morales et al such that it overlaps the edge of the cavity of the denture base in which it is inserted, if one wished for a more accurate positioning of the teeth in the artificial base of Morales et al.  

               With regard to claim 6, note that the cavities of the denture base are formed to be complimentary to the inner part of an artificial tooth that is to be inserted therein.

               With regard to claim 7, it appears that the cavities are non-symmetric, as they are designed to be complimentary to various configurations of artificial teeth.

               With regard to claim 8, note that each cavity is designed such that it’s artificial tooth has a defined height, which is inherent in the design of the cavities.


               With regard to claim 13, note that Morales et aI contemplate the use of CAD methods. See paragraph 48. Thus, the edge of each cavity would serve to define tool movement in forming of the prosthesis.
                With regard to claim 14, note that each cavity is complementary to the inner (lower) part of it’s tooth.

               With regard to claim 15, it is noted that Morales et al contemplate the use of a 3D printer (paragraph 73), which inherently includes a tool with a working radius that is at least equal to a minimum outer radius of the inner part of the artificial tooth. This is apparent because the tool would need to form a cavity at least large enough to receive the inner part of the artificial tooth.

              With regard to claim 16, note that the steps of Morales et al are repeated for each tooth.

Response to Arguments
Applicant's arguments filed 3/4/21 have been fully considered but they are not persuasive.
With regard to claims 1 and 2, applicant argues that Morales et al do not disclose the virtual gingiva line being in a region that is free of undercuts.  This is not found persuasive because, as explained above, Morales et al do not show or disclose any undercuts on the inner (lower) portion of the artificial tooth.  Thus, Morales et al meet this limitation.
With regard to claims 5 and 11, applicant’s arguments are now moot in view of the new grounds of rejection above.




              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977.  The examiner can normally be reached on M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772